DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/72020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Spickermann et. al. (US 2019/0041518) in view of Winsor et. al. (US 2008/0238811).

Regarding claim 1 Spickermann teaches (fig. 1) an optical steering system comprising: a first Risley prism (123, 114) (para. 0029); 
a second Risley prism (109, 111) (para. 0029); 

Spickermann does not teach where the first and second Risley prisms comprise spatially variant photonic crystals.
Winsor teaches Risley prisms comprising spatially variant photonic crystals (10; para.0023).
It would have been obvious too one having ordinary skill in the are before the effective filing date of the invention to have modified the Risley prisms as taught by Skipermann with the photonic crystal as taught by Winsor for the benefit of decreasing the weight of the prism and increasing the systems stability.

Regarding claim 2 Spickermann teaches (fig. 1) an optical steering system, where the support structure comprises: a housing attached to the first Risley prism (para. 0029); 
a rotational sleeve attached to the second Risley prism and rotatably engaged to the housing (para. 0029); 
a motorized steering drive (112) that selectively rotates the rotational sleeve in the housing to adjust the light path through the optical steering mechanism (para. 0038).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872